I concur in the judgment of the majority, but write separately to address the meaning and proper interpretation of R.C.1345.71(D).
R.C. 1345.71 reads as follows:
"(D) `Motor vehicle' means any passenger car or noncommercial motor vehicle as defined in section 4501.01 of the Revised Code, or those parts of any motor home, as defined in section 4501.01of the Revised Code, that are not part of the permanentlyinstalled facilities for cold storage, cooking and consuming offood, and for sleeping, but does not mean any manufactured home as defined in division (O) of section 4501.01 of the Revised Code or recreational vehicle as defined in division (Q) of that section." (Emphasis added.)
R.C. 4501.01, in turn, defines "recreational vehicle" as follows:
"(Q) `Recreational vehicle' means a vehicular portable structure designed and constructed to be used as a temporary dwelling for travel, recreational, and vacation uses and being classed as follows:
"(1) `Travel trailer' means a nonself-propelled recreational vehicle not exceeding an overall length of thirty-five feet, exclusive of bumper and tongue or coupling, and includes a tent-type fold-out camping trailer as defined in division (S) of section 4517.01 of the Revised Code.
"(2) `Motor home' means a self-propelled recreational vehicle constructed with permanently installed facilities for cold storage, cooking and consuming of food, and for sleeping. *Page 808 
"(3) `Truck camper' means a nonself-propelled recreational vehicle, without wheels for road use, and designed to be placed upon and attached to a motor vehicle. Truck camper does not include truck covers which consist of walls and roof but do not have floors and facilities for using it as a dwelling." (Emphasis added.)
Read literally, R.C. 1345.71(D) includes parts of a motor home in its definition of "motor vehicle" and then excludes motor homes in their entirety — all within the same sentence. Despite this apparent contradiction, I agree with the majority that the General Assembly intended to include portions of motor homes as motor vehicles covered under the Lemon Law.
In the construction of a statute, the purpose in every instance is to ascertain and give effect to legislative intent.Carter v. Youngstown (1946), 146 Ohio St. 203, 32 O.O. 184,65 N.E.2d 63; State ex rel. Sparks v. Weber (1933), 48 Ohio App. 60, 1 O.O. 14, 192 N.E. 386. The legislative intent is to be sought first in the language of the statute itself, ProvidentBank v. Wood (1973), 36 Ohio St.2d 101, 65 O.O.2d 296,304 N.E.2d 378, and, if ambiguous, by resort to application of well-settled rules of interpretation. See Cline v. Ohio Bur. ofMotor Vehicles (1991), 61 Ohio St.3d 93, 573 N.E.2d 77;Wachendorf v. Shaver (1948), 149 Ohio St. 231, 36 O.O. 554,78 N.E.2d 370; Weber, supra.
In applying these basic rules of statutory construction to the statute at issue herein, we look first to the language of the statute itself. Upon so doing, it is apparent the statute is ambiguous. In one portion of R.C. 1345.71(D), certain parts of motor homes are included in the definition of "motor vehicle," while later in that same sentence recreational vehicles (and thus motor homes) are excluded. Thus, we must resort to interpretation of the statute. Gulf Oil Corp. v. Kosydar (1975),44 Ohio St.2d 208, 73 O.O.2d 507, 339 N.E.2d 820.
It is a cardinal rule of statutory construction that significance and effect should be accorded to every word used.Wachendorf, supra. In construing R.C. 1345.71(D), it appears that the General Assembly intended to include certain parts of motor homes within the definition of "motor vehicles" covered by the "Lemon Law." Any other construction would render nugatory the above italicized language of R.C. 1345.71(D). Wachendorf,supra. The question then becomes how to reconcile this with the subsequent exclusion of all recreational vehicles from the definition of "motor vehicle."
The two provisions are reconcilable if we read the italicized portion of R.C. 1345.71(D) to provide that only certain parts of a motor home are a "motor vehicle" covered under the "Lemon Law" and when we read the exclusion of recreational vehicles from the definition of "motor vehicle" as simply reinforcing the italicized language, i.e., certain parts of a motor home are a motor vehicle *Page 809 
covered under the Lemon Law, but the entire motor home is not. In this way, we are able to give effect and meaning to both portions of the statute. Thus, while the majority interprets this provision to mean that manufacturers are liable for the defects in the products they manufacture, I interpret this provision more narrowly, to exclude from coverage under the Ohio "Lemon Law" those parts of a motor home which are part of the permanently installed facilities for cold storage, cooking and consuming of food, and for sleeping.
Accordingly, I concur in the judgment of the majority.
HARSHA, J., concurs in the foregoing opinion.